UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-1917



DAIMLERCHRYSLER FINANCIAL SERVICES AMERICAS, LLC,

                  Creditor - Appellant,

             v.


RICHARD VERNON SAMEK,

                  Debtor - Appellee.



                                No. 07-1918



DAIMLERCHRYSLER FINANCIAL SERVICES AMERICAS, LLC,

                  Creditor - Appellant,

             v.


RICHARD VERNON SAMEK,

                  Debtor - Appellee.



Appeals from the United States Bankruptcy Court for the Eastern
District of Virginia, at Norfolk. Stephen C. St. John, Bankruptcy
Judge. (06-72001-SCS)


Submitted:    August 28, 2008             Decided:   September 10, 2008


Before MICHAEL, KING, and DUNCAN, Circuit Judges.
Vacated and remanded by unpublished per curiam opinion.


Stephen P. Hale, Jacob C. Zweig, HALE, DEWEY & KNIGHT, PLLC,
Memphis, Tennessee; M. Richard Epps, Sara A. John, M. RICHARD EPPS,
P.C., Virginia Beach, Virginia, for Appellant. Michael J. Heath,
Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            DaimlerChrysler Financial Services Americas, LLC, appeals

directly    from    the    bankruptcy    court’s     orders     overruling      its

objection   and     confirming   the    Chapter     13   plan   of    the    Debtor,

Richard Samek. The bankruptcy court held that the bankruptcy code,

as   amended   by    the   Bankruptcy       Abuse   Prevention       and    Consumer

Protection Act of 2005 (“BAPCPA”), permits the debtor to surrender

undersecured collateral in full satisfaction of a secured claim.

In light of our decision in Tidewater Fin. Co. v. Kenney (In Re

Kenney), 531 F.3d 312 (4th Cir. 2008), we vacate the bankruptcy

court’s orders and remand for further proceedings consistent with

Kenney. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          VACATED AND REMANDED




                                        3